Citation Nr: 0101557	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-14 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches, seizures, 
and memory problems, claimed as residuals of a fracture of 
the left maxillary zygomatic complex. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in July 2000 granted 
entitlement to service connection for a postoperative 
fracture of the left maxillary zygomatic complex, manifested 
by a nontender, nondisfiguring scar.  That rating decision 
did not grant service connection for any residual of the 
fracture except the scar and confirmed the denial of service 
connection for headaches, seizures, and memory problems. 


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including the evidence 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.304(d) (2000). 

The veteran's service medical records reveal that he was 
admitted to a service department hospital in Germany in 
January 1970 for evaluation of facial trauma.  He had been 
injured in an altercation.  On examination, there was a 
palpable fracture defect just medial to the middle line of 
the pupil of the left eye; the zygomatic arch had some 
minimal displacement.  X-rays confirmed a fracture of the 
left zygomatic region, with infraorbital displacement.  An 
open reduction, with transosseous wiring of the left 
infraorbital rim was performed.  On the 9th postoperative 
day, the veteran was discharged to duty.  At an examination 
for separation in September 1970, the veteran's head and face 
were reported as normal.  The service medical records are 
negative for complaints or findings of headaches or seizures.

A private physician who saw the veteran in July 1993 noted a 
history of headaches since a head injury and a history of a 
"very short memory"; the veteran indicated that at times he 
was afraid to drive a car because he couldn't remember where 
he was going.

At a VA mental disorders examination in December 1993, the 
veteran gave a history of a blow to his head in service when 
the left side of his face was crushed.  He stated that he had 
seizures in which he blacked out.  On examination, cranial 
nerves were normal, reflexes were present and equal, and 
sensory responses were intact.  Weakness of the right leg was 
noted.  Diagnoses included residuals of right hemiplegia and 
organic brain syndrome.  The veteran's sister-in-law told the 
examiner that, about a month earlier, she and the veteran's 
brother went to see him and found him on the floor; he was 
unable to use the right side of his body; they took him to a 
hospital; she was not aware of the veteran having had 
seizures prior to that incident.

A VA CT scan of the head in August 1994 showed slight 
prominence of the bifrontal extra-axial space, which might be 
related to bifrontal volume loss with the patient's history 
of head trauma.

At a personal hearing in October 1998, the veteran testified 
that: he had had headaches and seizures since the blow to his 
head in service; and he was taking Dilantin, prescribed by a 
private physician.

A VA outpatient treatment record in April 1999 noted a 
history of short term memory loss.  In September 1999, the 
pertinent diagnosis was generalized nonconvulsive epilepsy.  
In March 2000, the diagnosis was complex partial seizures.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances. In the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  The statute provides that VA shall 
provide assistance to a claimant unless there is no 
reasonable possibility that the assistance would aid in 
substantiating the claimant's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A). 

The Board finds that the provisions of the new statute 
require VA to assist the veteran by arranging for a medical 
examination and opinion, and this case will be remanded to 
the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should inform the veteran that 
he should identify any records of 
postservice medical treatment not of 
record which he is requesting VA to 
attempt to obtain, and the RO should 
comply with the notice provisions of 
the Veterans Claims Assistance Act of 
2000, in the event that such records 
are not obtained.

2. The RO should then arrange for the 
veteran to be examined by a specialist 
in neurology.  It is imperative that 
the examiner review a copy of this 
REMAND and the veteran's medical 
records in the claims file.  The 
examiner should offer an opinion on 
the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that a headache disorder, 
a seizure disorder, and a memory 
disorder, if found, are related to and 
residuals of a fracture of the left 
maxillary zygomatic complex sustained 
in January 1970.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




